Citation Nr: 1825199	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to September 1977.

This matter come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2017, a Board hearing was held before the undersigned Veterans Law Judge. A transcript of the hearing is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary to proper adjudicate the Veteran's claim.

The Veteran asserts that his psychiatric disorder, variously diagnosed is related to service. Specifically, the Veteran asserts that his PTSD is related to an in-service stressor event in 1975, wherein he feared for his life with on guard duty in Guantanamo, Cuba. The Veteran has also reported a significant history of depression since childhood.

The current evidence of record shows a diagnosis of major depressive disorder, as well as PTSD potentially stemming from pre-service trauma. Post-service treatment records show ongoing treatment for major depression and other psychiatric symptomatology. 

In October 2009 a VA examiner opined that the "onset of PTSD is likely from childhood experiences that include gang membership and associated activities and family turbulence" and not due to military service." The examiner noted the Veteran's self-reports of two attempts on his life, as well as having "knives pulled on him, guns put in his mouth, and had Molotov cocktails thrown at him" prior to joining the military. The examiner noted that the Veteran's diagnostic testing was outside expected ranges and suggested exaggeration or over-reporting of symptoms. The examiner, however, did not discuss whether a separate diagnosis of depression reflected in clinic records had its onset in service or is otherwise related to service.

In July 2017, the Veteran provided a "nexus statement" from Dr. J., a licensed psychotherapist, who opined that the Veteran had diagnosis of PTSD and depression. Dr. J. opined that the PTSD was related to his claimed in-service stressor. Dr. J. did not address the findings of the 2009 VA examination, nor the Veteran's own reports of potential trauma and symptomology prior to service. 

The Board finds that the evidence of records indicates that the Veteran's acquired psychiatric conditions may have preexisted his military service, or that a separate diagnosis of depression may be related to service. The current examinations and medical opinions are not adequate to answer these issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). As such, a VA examination is needed to clarify the etiology of the Veteran's conditions. The VA examination should determine whether any acquired psychiatric disorders both (1) clearly and unmistakably preexisted service, and (2) clearly and unmistakably was not aggravated beyond its natural progression by service. A remand is thus necessary to obtain an adequate VA medical examination and opinion. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed acquired psychiatric disorder(s). After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

2. Return the 2009 examination report to the examiner for an addendum opinion. If the 2009 VA examiner is unavailable, schedule the Veteran for a VA examination with another examiner. The claims file contents should be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file, conducting examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

(a). Indicate all psychiatric disorders manifested since service, to include the diagnoses of PTSD, major depressive disorder and depression contained in clinic records. The examiner is requested to discuss whether the previously diagnosed depression and major depressive disorder was proper and currently asymptomatic, or a misdiagnosis.

(b). Provide an opinion as to whether any diagnosed acquired psychiatric disability both (1) clearly and unmistakably preexisted service, and (2) clearly and unmistakably was not aggravated beyond its natural progression by service. 

For purposes of this analysis, aggravation is defined as a permanent worsening of the non-service connected disability beyond that due to the natural disease process.

(c). If the examiner does not find that the Veteran had an acquired psychiatric disability that both clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service, then respond to the following:

Provide an opinion addressing whether it is at least as likely as not that each current psychiatric disorder had its onset in service or is otherwise related to service. 

* In answering the above questions, the examiner should note that the record clearly demonstrates that the Veteran endorses a history of depression, anger, and trauma (e.g., violence as a member of a gang, and two attempts on his life, etc.). The examiner should further note that consideration was given to the nexus opinion of Dr. J., finding that the Veteran's claimed PTSD is related to service. 

A complete rationale must be provided for any opinion given. The rationale must cite to supporting factual data and medical literature where appropriate. If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Readjudicate the claim. If the benefits sought on appeal are denied, provide the Veteran and his representative an appropriate SSOC, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

